Case: 1:19-cr-00869 Document #: 67-1 Filed: 04/12/21 Page 1 of 10 PageID #:394




                       EXHIBIT A
 Case: 1:19-cr-00869 Document #: 67-1 Filed: 04/12/21 Page 2 of 10 PageID #:395

                                                          RECEIVED
                        UNITED STATES DISTRICT COURT JULO5 2018
                        NORTHERN DISTRICT OF ILLIN~ijef J
                              EASTERN DrviSION     United: Ru~e~Castillo
                                                                     s DistrictCourt
IN THE MATTER OF THE APPLICATION                    UNDER SEAL
OF THE UNITED STATES OF AMERICA FOR                 No. 18 GJ 385
AN ORDER RELATING TO KNOWN AND
UNKNOWN APP:LE, GOOGLE, MICROSOFT,                  Ruben Castillo
INSTAGRAM,     TWITTER,   FACEBOOK,                 Chief Judge
TUMBLR,    ASK.FM,  WICKR,   YAHOO,
SNAPCHAT, SKYPE, TANGO, AMAZON,
EBAY, AND WHATSAPP ACCOUNTS

           APPLICATION FOR ORDERS R~LATING TO
 KNOWN AND UNKNOWN ELECTRONIC COMMUNICATION ACCOUNTS

      Tiffany Ardam and Matt Hiller, attorneys of the United States Department of

Justice, hereby apply to the Court for respective orders to Google, Snapchat,

WhatsApp, and Apple relating to the· following known accounts (together, the

"Subject Accounts"):

                                                                         Subject
 Account Identifier(s)                                   Provider        Account
 Apple ID: tommy.osadzinski@att.net (DSID:                               Subject
 1329939115)                          .                  A le           ·Account 1
                                                                         Subject
                                                         Sna chat        Account 2
                                                                         Subject
              ail.com                                    Goo le          Account 3
                                                                         Subject
 tomasz.osadzinski@     ail.com                          Goo le          Account 4
                                                                         Subject
 1-84 7-668-1888                                         WhatsA          Account 5

      In addition, the application seeks Court orders to Apple, Google, Microsoft,

Instagram,   Twitter, Facebook, Tumblr, Ask.fin, Wickr, Yahoo, Snapchat, Skype,

·Tango, Amazon, EBay, and WhatsApp relating to identifying accounts associated




                                                                            27030 001-000001
Case: 1:19-cr-00869 Document #: 67-1 Filed: 04/12/21 Page 3 of 10 PageID #:396




with at least one or more of the following email accounts or phone numbers

(collectively, the "Target Accounts"):

   •   (84 7) 668-1888;

   •   (84 7) 272-0944

   •   tomasz.osadzinski@gmail.com

   •   ired7up@gmail.com

   •   tosadzin@mail.depaul.edu;       and

   •   tommy.osadzinski@att.net.

       By this Application, the government requests that this Court enter an Order

granting the following relief:

          •   Requiring Google, Snapchat, WhatsApp, and Apple to provide historical

              records and other non-content information for the Subject Accounts

              for the period of time from the creation of the account to the present;

          •   Requiring Apple,· Google, Microsoft, Instagram,       Twitter, Facebook,

              Tumblr, Ask.fin, Wickr, Yahoo, Snapchat, Skype, Tango, Amazon, EBay,

              and
                .
                  WhatsApp (the "service providers") to provide historical records and
                                   '




              other non-content information for any of their respective accounts

              (active, suspended, and removed), from the account creation date to the

              present for any accounts associated with the Target Accounts; and

          •   Requiring Apple and Google to provide historical records and other non-

              content information related to Google Play transactional records related

              to Subject Accounts 1 (Apple), 3 (Google), and 4 (Google), including

              but not limited to app downloads, app purchases, any devices associated


                                             2


                                                                              27030 001-000002
  Case: 1:19-cr-00869 Document #: 67-1 Filed: 04/12/21 Page 4 of 10 PageID #:397




              with iTunes,      Apple's App Store,      and Google Play downloads      or

              purchases,    and financial transaction   records, including the dates and

              times of the downloads, purchases, or the use of the devices.

       This Application also requests, as set forth more fully below, that this Court's

orders and this Application be sealed until further notice of this Court.

       In support of this Application, applicant states the following:

                               Authority   to Seek Orders

       1.     Applicants are Attorneys for the government as defined by Federal Rule

of Criminal Procedure l(b)(l)(B) and, therefore, may apply for orders requesting the

specified relief pursuant     to Title 18, United States Code, Section 2703 (records

concerning electronic communications).

                              Request for Records & Other
            Non-Content      Information Pursuant to 18 U.S.C. § 2703(d)

       2.     Because      Apple, Google, Microsoft,    Instagram,   Twitter,   Facebook,

·Tumblr, Ask.fm, Wickr, Yahoo, Snapchat,          Skype, Tango, EBay, Amazon, and

WhatsApp, through their respective social media, blogging, instant messaging, and

email services function as electronic communications        service providers (e.g., they

provide their customers       access to electronic communication     services, including

messaging) and/or a remote computing service (e.g., they provide computer facilities

for the storage and processing of electronic communications), Title 18, United States

Code, Section 2703 sets out particular       requirements   that the government     must

satisfy in order to compel disclosure of the subscriber and other records it is seeking.




                                             3


                                                                                 27030 001-000003
   Case: 1:19-cr-00869 Document #: 67-1 Filed: 04/12/21 Page 5 of 10 PageID #:398




       3.       Service of a subpoena allows the government to obtain from a provider

of an electronic communications service or a remote computing service a subscriber's

or customer's    name, address, length and type of service, connection and session

records, instrument    number including any temporarily      assigned network address,

and means       and source of payment     information.    18 U.S.C. § 2703(c)(2). The

government may also compel such information through an order issued pursuant to

Title 18, United States Code, Section 2703(d). See 18 U.S.C. § 2703(c)(l)(B), (c)(2).

       4.       To obtain records and other information pertaining to subscribers of a

provider of an electronic communications       service or remote computing service, the

government must comply with Title 18, United States Code, Section 2703(c)(l), which

provides, in pertinent part:

      (A) governmental entity may require a provider of electronic
      communication service or remote computing service to disclose a record
      or other information pertaining to a subscriber to or customer of such
      service (not including the contents of communications) only when the
      governmental entity


      (B) obtains a court order for such disclosure under subsection (d) of this
      section.

Section 2703(d), in turn, provides in pertinent part:

      A court order for disclosure under subsection (b) or (c) may be issued
      by any court that is a court of competent jurisdiction and shall issue
      only if the governmental entity offers specific and articulable facts
      showing that there are reasonable grounds to believe that the contents
      of a wire or electronic communication, or the records or other
      information sought, are relevant and material to an ongoing criminal
      investigation .... A court issuing an order pursuant to this section, on
      a motion made promptly by the service provider, may quash or modify
      such order, if the information or records requested are unusually
      voluminous in nature or compliance with such order otherwise would
      cause an undue burden on such provider.


                                           4


                                                                                 27030 001-000004
     Case: 1:19-cr-00869 Document #: 67-1 Filed: 04/12/21 Page 6 of 10 PageID #:399
\




           5.       The attached affidavit of John.P. Farley, Special Agent with the Federal

    Bureau of Investigation sets forth· specific and articulable facts showing that there

    are reasonable grounds to believe that the records sought are relevant and material

    to an ongoing criminal investigation.      In particular,    as described in the attached

    affidavit, FBI and the Department          of Justice       are conducting    a grand jury

    investigation of allegations that Thomas Osadzinski supports the Islamic State of

    Iraq and al-Sham (commonly referred to as ISIS), which is a Foreign Terrorist

    Organization as designed by the United States Secretary of State. Further, according

    to the witness who appears to have had sufficient access, Osadzinski uses electronic

    communication applications, and he watches ISIS propaganda through the internet.

    Members of the investigation (based on prior investigative work) are aware that ISIS

    propaganda frequently calls for individuals to join, support, and carry out attacks in

    the name of ISIS. As a result of the allegations and the investigative work to date,

    the FBI and Department of Justice are investigating whether Osadzinski is providing

    or attempting     to provide material support and resources to a designated foreign

    terrorist organization, namely the Islamic State of Iraq.

          6.        As explained in the Affidavit, there are reasonable grounds to believe

    that the Subject_ Accounts,        and the individual        or individuals   who use and

    communicate with those accounts, may have information that is relevant to an

    ongoing federal criminal investigation regarding the provision or attempted provision

    of material support or resources to a designated foreign terrorist organization, in

    violation of Title 18, United States Code, Sections 2339B (the "Subject Offense").




                                                5


                                                                                      27030_001-000005
 Case: 1:19-cr-00869 Document #: 67-1 Filed: 04/12/21 Page 7 of 10 PageID #:400




       7.     As described      in the affidavit,   non-content   header    information   for

messages sent to and from the Subject Accounts will assist FBI by revealing the

existence of communications        of the subject, and the identity of other individuals,

including potential witnesses and co-conspirators, and communications           devices and

accounts possibly involved in violations of the Subject Offense.

       8.        In addition, a search of the service providers for accounts related to the

Subject Accounts (through accounts associated by cookies, IP addresses, phone

numbers,    and email addresses)       and the Target Accounts          will assist FBI by

revealing other accounts associated with the user or users of the Subject Accounts

or individuals     who may have knowledge of the criminal activity and individuals

involved in the criminal activity. Each of the Target Accounts are email accounts

or phone numbers associated with the subscriber of the Subject Accounts              and/or

the apparent user(s) of the Subject Accounts.

      9.     The information       sought pursuant     to Title 18, United States     Code,

Section 2703(d) includes the following information: .

             a.        For the period of time from the creation of each respective account

to the present,      customer    or subscriber    account information      for the Subject

Accounts, including any means and source of payment for services (including any

credit card or bank account number), friend lists, push tokens, and associated email

accounts or phone numbers;

             b.        For the period of time from the creation of each respective account

to the present, all available non-content header information for messages sent to and




                                              6


                                                                                   27030_001-000006
  Case: 1:19-cr-00869 Document #: 67-1 Filed: 04/12/21 Page 8 of 10 PageID #:401




from the Subject Accounts,           including       but not limited to address        information,

usernames    of the sender       and recipients        of messages,      date    and time       of the

communication,     routing     information,   IP address        connection      records,     and data

transfer volume;

              c.        For the period of time from the creation of each respective account

to the present, customer or subscriber account information for any Google, Snapchat,

WhatsApp, and Apple accounts linkeq. by cookies, email address, IP address, or phone

number to the Subject Accounts;

             d.         For the period of time from the account creation                   date to the

present, customer or subscriber account information for any Apple, Google, Microsoft,

Instagram,   Twitter,     Facebook, Tumblr, Ask.fin, Wickr, Yahoo, Snapchat,                   Skype,

Tango,   Amazon,    Ebay,     and WhatsApp           accounts   associated      with   the     Target

Accounts (active, suspended, and removed), including any names, dates of service,

IP addresses, means and source of payment for services (including any credit card or

bank account number), friend lists, push tokens, and associated email accounts or

phone numbers;

             e.         For any accounts identified        in response     to subparagraph         (d),

customer or subscriber account information for any accounts linked by cookies, email

addresses, IP addresses, or phone numbers; and

             f.         For Subject Account          1 (Apple), 3 (Google) and 4 (Google) to

provide historical records and other non-content information related to Apple iTunes

and App Store and Google Play transactional              records, including but not limited to




                                                 7


                                                                                              27030_001-000007
    Case: 1:19-cr-00869 Document #: 67-1 Filed: 04/12/21 Page 9 of 10 PageID #:402




app downloads, app purchases, any devices associated with iTunes, Apple's App

Store, and Google Play downloads or purchases, and financial transaction records,

including the dates and times of the downloads, purchases, or the use of the devices.

       10.    The information requested should be readily accessible to Apple, Google,

Microsoft, Instagram, Twitter, Facebook, Tumblr, Ask.fin, Wickr, Yahoo, Snapchat,

Skype, Tango, Amazon, EBay, and WhatsApp, and its production is not anticipated

to be burdensome.

   Nondisclosure       and Sealing of this Application    and this Court's Orders

       11.    The United States requests that this application and Order be ~ealed by

the Court until such time as the Court directs otherwise.

       12.    The United States requests that, pursuant to the preclusion of notice

provisions of Title 18, United States Code, Section 2705(b), Apple, Google, Microsoft,

Instagram,   Twitter, Facebook, Tumblr, Ask.fm, Wickr, Yahoo, Snapchat, Skype,

Tango, Ebay, Amazon, and WhatsApp ordered not to notify any person (including the .

subscriber or customer to which the materials relate) of the existence of this Order

until: (a) a year from the date of the Order to Service Provider, unless extended; or

(b) furth~ff order of the Court, except that the Service Provider may disclose the Order

to Service Provider to an attorney for the Service Provider for the purpose of receiving

legal advice. Notification of the existence of this Order would jeopardize the ongoing

investigation, including by giving targets an opportunity to flee or continue flight

from prosecution, destroy or tamper with evidence, change patterns. of behavior, or

notify confederates.




                                           8


                                                                                27030 001-000008
 Case: 1:19-cr-00869 Document #: 67-1 Filed: 04/12/21 Page 10 of 10 PageID #:403




      WHEREFORE, it is respectfully requested that the Court grant the attached

Orders (1) directing the service providers to provide the United States with the_

records and information identified in paragraph     9 above; (2) directing the service

providers not to notify any person (including the subscriber or customer to which the

materials relate) of the existence of each respective Order until: (a) a year from the

date of the Order to the service provider, unless extended; or (b) further order of the

Court, except that each service provider may disclose the Order to an attorney for the

service provider for the purpose of receiving legal advice; and (3) directing that the

application arid Order be sealed.

      I declare under penalty of perjury that the (oregoing is true and correct to the

best ofmy knowledge and belief.

      Executed on: July 5, 2018




                                              Assistant United States Attorneys
                                              219 S. Dearborn Street
                                              Chicago, Illinois 60604
                                              (312) 353-5300




                                          9


                                                                               27030_001-000009
